DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim should a hydroxyl value of at most 48 mgKOH/g.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the new limitations that the first polyether polyol comprises polyether chains containing no more than 20 wt% ethylene oxide (amended Claim 1); the first polyether polyol comprises at least 80 wt% propylene oxide (amended Claim 2); and the second polyether polyol comprises polyether chains containing at least 65 wt% ethylene oxide (amended Claim 4).  While the specification and original claims do set forth the aforementioned numerical values, they do not specify that these correspond to weight percentages.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
There is a lack of antecedent basis for “the” ball rebound test recited in Claim 1.  For the purposes of examination, Claim 1 will be interpreted as setting forth a polyurethane foam having a resilience of at least 50% measured by ball rebound test.
Claims 1, 2, and 4 set forth the first and/or second polyether polyols have an ethylene oxide content or propylene oxide content.  However, as is set forth in Claim 3, polyether polyols are prepared by a ring-opening polymerization reaction of alkylene oxides, e.g. ethylene oxide and propylene oxide, onto starting materials.  The polyether polyols do not then comprise the alkylene oxides but the rather units derived from the reaction of these compounds.  Additionally, Claim 1 does not specify how the ethylene oxide of the second polyether polyol is calculated, e.g. if it is a weight or molar percentage.  The remaining pending claims also do not remedy the deficiencies of Claims 1, 2, and 4.  For the purposes of further examination, the ethylene oxide content and propylene oxide content will be interpreted as referring respectively to oxyethylene content and oxypropylene content of the polyether polyols in terms of weight percentages.
Claims 1 and 4 do not specify how the primary hydroxyl contents are calculated, e.g. if they are weight or molar percentages.  The remaining pending claims also do not remedy the deficiencies of Claims 1 and 4.  For the purposes of further examination, the primary hydroxyl content will be interpreted as molar percentages.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/07978 to y WO 2014/079788 to Hahn et al.  For the purposes of examination, citations for Hahn et al. are taken from an English-language equivalent of the document, US 2015/0336306 to Hahn et al.
Regarding Claims 1 – 2 and 4 - 6.  Hahn et al. teaches a process for preparing a polyurethane foam from flowable reaction mixtures (Paragraph 001).  With respect to the first flowable reaction mixture, the process comprises reacting a component II-A1 
Component II-A1 in the inventive examples comprises a first polyol II-A1.1, which is a glycerol-started polyether based on propylene oxide and 15 weight percent ethylene oxide.  The formulation further comprises a second polyol II-A1.2 which is a polyether prepared by addition of propylene oxide and ethylene oxide in a weight ratio of 27:73.  Polyol II-A1.2 has an OH/hydroxyl number of 37 mgKOH/g and about 83 mol % primary hydroxyl groups (Paragraphs 0127 – 0125 and 0151).  Polyol II-A.1 and Polyol II-A1.2 are provided in amounts of, respectively, 97 and 3 parts by weight; this corresponds to a weight ratio of first to second polyether polyol of roughly 32:1.
The Office recognizes that polyol II-A1.1 has a primary hydroxyl content outside the claimed range of no more than 25%.  However, in the disclosure, Hahn et al. teaches polyether polyol II-A1.1 may have a polyoxyethylene content as low as 0 weight percent (Paragraph 0055).  Consequently, it is the Office’s position that it would have been obvious to prepare polyol II-A1.1 in the inventive examples of Hahn et al. exclusively with propylene oxide.  When polyol II-A1.1 is prepared exclusively with propylene oxide, its polyether chains will contain 0 weight percent oxyethylene, no primary hydroxyl groups, and 100 weight percent oxypropylene.  The motivation would have been that reducing the presence of oxyethylene moieties in a polyether polyol will increase the foam product’s sensitivity to moisture.  It would then be 
Hahn et al. is silent regarding the resilience of the polyurethane foam produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Hahn et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having a resilience of at least 50%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 8.  Hahn et al. teaches a polyurethane foam obtained by the process of Claim 1 (Paragraphs 0001, 0119, and 0151 - 0159).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/07978 to Hahn et al., as applied to Claim 1, and further in view of US 2004/0147627 to Hager et al. 
Regarding Claim 3.  Hahn et al. teaches the process of Claim 1 wherein the first polyether polyol (Polyol II-A1.1) is formed by ring opening polymerization of an alkylene oxide component (Paragraphs 0124).  Hahn et al. is silent regarding the catalyst used in the preparation of the first polyether polyol.  However, Hager et al. teaches the concept of using double metal cyanide catalysts to prepare polyether polyols used in the preparation of polyurethane foams (Paragraph 0031).  Hahn et al. and Hager et al. are analogous art as they are from the same field of endeavor, namely polyether-based polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a double metal cyanide catalyst in the preparation of the Polyol II-A1.1 of Hahn et al. The motivation would have been that the use of a DMC catalyst provides a polyether polyol with low unsaturation (Hager et al.: Paragraphs 0030 – 0031).  Minimizing unsaturation is desirable, as higher unsaturation contents in polyols are associated with problems such as foam discoloration, inferior compressive and tensile strengths, low reactivity, and poor humid aging.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive because:
A) Regarding the outstanding rejection under 35 U.S.C. 112(b) with respect to the ethylene oxide and propylene oxide contents of the first and/or second polyether polyols, applicant argues that polyether polyols comprise the units derived from the reaction of these compounds.  Therefore, it would appear applicant concurs with the Office’s position that the polyether polyols do not comprise ethylene oxide and/or propylene oxide as is claimed.  The outstanding rejection has consequently been maintained.
B) Applicant argues that it well known to express relative amounts of alkylene oxides in weight % rather than mol%.  However, it is respectfully submitted that many references express the content of alkylene oxides as mole percentages rather than weight percentages.  See for, example, US 2014/0275471 to Adkins et al. in which it is indicated that mixtures of up to 85 mole percent of ethylene oxide may be used effectively (Paragraph 0021).  See also US 2014/0193631 to Oyaizu discussing polyether polyols prepared with an ethylene oxide ratio of 50 mol% or more (Paragraphs 0020, 0021, and 0024).  It is then the Office’s position that it would be improper to presume that a recited content of alkylene oxide necessarily refers to a weight percentage.

D) Applicant argues that, as Hahn et al. does not teach the instantly claimed process including a second polyether polyol having a hydroxyl value of at most 48 [mgKOH/g], it cannot be presumed that the obtained foam will necessarily have a resiliency in the instantly claimed range.  However, as indicated above, a different embodiment of Hahn et al. is relied upon the present rejection to render obvious the instantly claimed process.  Hahn et al., when modified in the manner proposed in the present rejection under 35 U.S.C. 103, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having a resilience of at least 50%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this 
E) Applicant’s arguments with respect to Roh et al. are hereby moot, as the rejection under 35 U.S.C. 103 has been withdrawn in light of the present amendments to Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768